Citation Nr: 0023753	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for a low 
back condition, secondary to a service-connected right knee 
condition.

2.  Entitlement to service connection for a low back 
condition, secondary to a service-connected right knee 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision (RD) of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  Evidence of a non-service-connected low back problem 
aggravated by a service-connected right knee condition has 
been received since the RO's February 1992 decision.  As a 
current diagnosis was not previously of record, this evidence 
must be considered in order to fairly decide the merits of 
the claim.

2.  Medical evidence, dated November 1998 and February 1999, 
shows a low back problem.  

3.  The medical evidence above also shows that a low back 
problem was aggravated by a service-connected right knee 
problem.  


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for a low back condition is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of entitlement to service connection for a low 
back condition, secondary to a service-connected right knee 
condition, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 7105 (West 1991);  
38 C.F.R. § 20.1103 (1999).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims concluded in Elkins that 
the Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468(Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

A.  Whether new and material evidence has been received.  

The veteran's claim for a low back disorder was denied in a 
February 1992 Rating decision (RD).  The RO noted that 
although the veteran claimed that his service-connected right 
knee condition produced his low back condition, that his low 
back pain was not due to service, or shown to be due to a 
right knee condition.  That decision became final in February 
1993.  38 U.S.C.A. § 7105 (West 1991);  38 C.F.R. § 20.1103 
(1999).

Subsequently, the veteran submitted letters from a K.O., 
P.A., dated November 1998 and February 1999, offered to show 
that "the prior right knee problem (disability) has a direct 
bearing on the [veteran's] lumbosacral problem", and that, 
in essence, his knee problem had aggravated his low back 
problem.  As this evidence was not of record prior to the 
RO's 1992 RD, and as it presents new information that is 
material to the claim, it constitutes new and material 
evidence, and serves to reopen the claim.  We must next 
decide whether the claim is well grounded.  

B.  Service connection for a low back condition.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 

Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  


Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

As indicated above, the veteran has submitted new evidence 
that is offered to show a relationship between his service-
connected right knee disorder and his low back condition.  He 
avers, in essence, that his non-service-connected back 
condition was aggravated by his right knee condition, citing 
Allen v. Brown, 7 Vet. App. 429 (1995) (en banc).  In Allen, 
the Court of Appeals for Veterans Claims held that pursuant 
to 38 U.S.C.A. § 1110 and  38 C.F.R. § 3.310 (a), when 
aggravation of a veterans' non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  

The Court rationalized that the term disability, as used in 
38 U.S.C.A. § 1110, refers to impairment of earning capacity, 
and that such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-

connected condition, regardless of whether or not the 
additional impairment itself is a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  

Thus, as the medical evidence, which is presumed credible for 
purposes of determining whether a well grounded claim has 
been submitted, shows that the veteran has a current back 
condition that was purportedly aggravated by his service-
connected right knee condition, his claim is well grounded.  
See 38 C.F.R. § 3.310.  

Finally, we note that because the veteran's claim is well 
grounded, VA has a duty to assist the veteran in development 
of his claim.  In this regard, we determine that a VA records 
review, as well as a VA compensation and pension examination, 
is necessary in this case.  



ORDER

The claim of entitlement to service connection for a low back 
condition, secondary to a service-connected right knee 
condition, is well grounded.  To this extent only, the appeal 
is granted.



REMAND

Because the claim of entitlement to service connection for a 
low back condition, secondary to a service-connected right 
knee condition, is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).


Although the February 1999 and November 1998 letters 
submitted by the veteran are sufficient to reopen and well 
ground the claim, we note that more clarification is needed 
before final appellate consideration.  The November 1998 
letter states that "due to the severity of his bilateral 
knee pain, he ambulates with an irregular 
gait... .  The altered gait severely exacerbates his low back 
problem."  The February 1999 letter specifically notes that 
the (service-connected) right knee problem has a direct 
bearing on the lumbosacral problem, however, it also notes 
that "his prior bilateral knee problems were also aggravated 
in the accident", and that as a result, "his ambulation was 
irregular, which caused further exacerbation of his low back 
problem."  

Thus, the question that is now before the Board is whether 
the aggravation of the veteran's pre-existing non-service-
connected back condition is proximately due to, or the result 
of, his service-connected right knee condition; a non-
service-connected condition (such as his left knee 
condition); or an intervening event or injury.  See Allen, 7 
Vet. App. 439.  A records review with an opinion is therefore 
required in this case.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (1998).  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a RECORDS REVIEW and VA compensation 
and pension EXAMINATION in order to 
determine whether his service-connected 
right knee condition aggravated a current 
non-service-connected low back condition.  

2.  The veteran's claims file and a copy 
of this REMAND should be made available 
to, and be reviewed by, the examiner.  


3.  Generally, the examiner should 
examiner the veteran in order to 
determine whether:  (A) a low back 
disorder currently exists, and whether 
(B) the (non-service-connected) low back 
condition has been aggravated by his 
service-connected right knee condition.  

4.  Specifically, the examiner should 
provide an opinion whether it is either: 

(A) as likely as not that the pre-
existing low back condition was 
aggravated by the veteran's service-
connected right knee condition?, or

(B) more likely that the pre-existing 
back condition is aggravated, if it found 
to be aggravated, by factors other than 
the service-connected right knee 
condition?    

The examiner should set forth reasons and 
bases for this determination after a 
records review has been completed.  

5.  Finally, if it is as likely as not as 
not that the pre-existing back condition 
was aggravated by a right knee condition, 
it would be helpful if the examiner 
would, to the extent practicable, 
ascertain the degree of low back 
disability, or the degree of additional 
impairment in earning capacity, that is 
due to a right knee condition.  

6.  The RO should next determine whether 
the above development was satisfactorily 
completed, paying particular attention to 
the requested medical opinions.


7.  The RO should then review the 
veteran's claims and determine whether 
they can now be granted.  If any decision 
remain adverse to the veteran, he and his 
representative should be furnished with 
an SSOC and with a reasonable period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as appropriate.  

No action is required by the veteran until he receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the issues 
addressed in this Remand.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


